DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

In the Notice of Allowance of 03/25/2021, due to an inadvertent mistake, claims 4, 6 and 7 had the wrong claim dependencies. In order to correct this oversight, this Corrected notice of allowability is submitted.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Yi Han on 03/19/2021.

The application has been amended as follows: 
In the claims:
In claim 1, line 4, after: “a) a”, please delete: “receptor” and please insert:
-- chimeric antigen receptor (CAR) --.
In claim 1, line 5, please delete: “wherein the receptor is a chimeric antigen


In claim 4, line 1, after: “of claim”, please delete: “3” and replace it with:
-- 1 --.

In claim 6, line 1, after: “of claim”, please delete: “6” and replace it with:
-- 5 --.

In claim 7, line 1, after: “of claim”, please delete: “7” and replace it with:
-- 6 --.

In claim 15, line 1, after: “claim”, please delete: “14” and replace it with:
-- 1 --.

In claim 16, line 1, after: “claim”, please delete: “14” and replace it with:
-- 1 --.

In claim 17, line 1, after: “claim”, please delete: “14” and replace it with:
-- 1 --.

Please cancel claims 14, 20 and 23.

The allowed claims are: 1, 2, 4-8, 12, 13, 15-17, 19, 21, and 22.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLY GERALD STOICA whose telephone number is (571)272-9941.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ELLY-GERALD STOICA
Primary Examiner
Art Unit 1647


/Elly-Gerald Stoica/Primary Examiner, Art Unit 1647